IN THE SUPREME COURT OF THE STATE OF NEVADA


                 KEVIN RAY HOLMES,                                       No. 69766
                 Petitioner,
                 vs.
                 NEVADA COURT OF APPEALS; THE
                                                                              FILED
                 HONORABLE MICHAEL P. GIBBONS;                                MAR 1 7 2016
                 THE HONORABLE JEROME T. TAO;
                 AND THE HONORABLE ABBI SILVER,
                 Respondents

                                      ORDER DENYING PETITION
                             This is a pro se petition for a writ of mandamus. Petitioner
                 challenges a decision of the Nevada Court of Appeals in dismissing his
                 appeal for want of jurisdiction. We have reviewed the documents
                 submitted in this matter, and without deciding upon the merits of any
                 claims raised therein, we decline to exercise original jurisdiction in this
                 matter. See NRS 34.160; NRS 34.170; see also NRAP 4013(a) ("A decision
                 of the Court of Appeals is a final decision that is not reviewable by the
                 Supreme Court except on petition for review."). Accordingly, we
                             ORDER the petition DENIED.


                                            /                      ,J.
                                         Hardesty


                                            J.                  mantti
                                                                _
                 Saitta                                    Pickering


                 cc: Hon. Michael Gibbons, Chief Judge, Court of Appeals
                      Kevin Ray Holmes
                      Attorney General/Carson City
                      Nevada Court of Appeals Clerk
 SUPREME COURT
        OF
     NEVADA


 9) 1947A
(1